Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 1 of 26 PageID #: 1204



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
ARSHAD KHAN,

                       Petitioner                    MEMORANDUM & ORDER
           -against-                                   19-CV-533 (KAM)


SUPERINTENDENT MICHAEL CAPRA,

                    Respondent.
-----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           Presently before the court is a petition brought by

pro se petitioner Arshad Khan, seeking a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (“Section 2254”).          (See generally

ECF No. 1, Pet. for a Writ of Habeas Corpus (“Pet.”).)            Mr. Khan

is currently incarcerated at the Sing Sing Correctional Facility

pursuant to a judgment of conviction imposed in the New York

Supreme Court, Queens County, for Assault in the First Degree.

In his petition, Mr. Khan principally alleges that his

constitutional rights were violated because he was denied: (1)

effective assistance of counsel at trial, (2) due process

through the admission of certain evidence, and (3) due process

when the trial court denied his New York Criminal Procedure Law

(“CPL”) § 440 motion without a hearing.         (See generally Pet.)

For the reasons set forth below, Mr. Khan’s petition is denied.




                                     1
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 2 of 26 PageID #: 1205



                                BACKGROUND

   I.     Factual Background

            During the early morning of October 28, 2012, Ashwin

Daljeet and Khermraj Sankar were celebrating at a nightclub in

Queens, New York when they got into a physical altercation with

petitioner and another person.       (ECF No. 12, State Court Record

(“R.”) at 230-31.)     While at the nightclub, Daljeet accidentally

bumped into an acquaintance from his neighborhood.           (Id. at 234-

35.)    When Daljeet turned around to apologize, the man pushed

Daljeet.    (Id. at 234.)    They began “exchanging words,” and

Sankar intervened, grabbing Daljeet to prevent further

escalation.    (Id. at 234, 312.)

            As Sankar and Daljeet began to walk away, Daljeet

looked back and saw petitioner approach the man and ask what had

happened.    (Id. at 235.)     Although Daljeet did not recognize

petitioner, Sankar was familiar with the petitioner from a prior

interaction.    (Id. at 336-37.)     Petitioner then looked at

Daljeet and ran straight to him.         (Id. at 236.)    According to

Daljeet, petitioner appeared to be “[v]ery angry, and he looked

drunk.”    (Id. at 237.)    Petitioner punched Daljeet in the face,

causing Daljeet’s mouth to bleed.         (Id. at 236.)    In response,

Daljeet “punched [petitioner] right back,” knocking petitioner

to the ground.     (Id. at 238.)    Later, petitioner swung his arm

at Daljeet in an “overhead motion,” striking Daljeet in the face

                                     2
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 3 of 26 PageID #: 1206



a second time.     (Id. at 240.)    Daljeet then “started swinging”

at petitioner knocking him down on the ground.          (Id. at 242.)

After realizing that he was bleeding, Daljeet stopped fighting

and went to the emergency room at Jamaica Hospital with his

friends.   (Id. at 243-44.)

           According to Dr. Anna Aronova, the on-call surgery

resident at Jamaica Hospital, Daljeet told the hospital staff

that he had been drinking alcohol, but he did not appear to be

intoxicated.    (Id. at 366.)     Daljeet had an “extensive”

laceration on the right side of his face, and smaller

lacerations on his neck, arm, and chest.         (Id. at 365-66.)     His

sinus cavity had been fractured and it took Dr. Aronova two

hours to suture the wounds on Daljeet’s face.          (Id. at 370-71.)

At the time of trial, Daljeet had a scar from the bottom his

right eye to the right side of his lip.         (Id. at 251.)

           After he was discharged from the hospital on the

morning of October 28, 2012, Daljeet went home, changed his

clothes, and then traveled to the 102nd Police Precinct, where

he filed a report with Detective Albert Hawkins.           (Id. at 252.)

Daljeet did not know petitioner’s name at the time he spoke with

Detective Hawkins.     (Id. at 253.)     Nonetheless, Daljeet

subsequently learned petitioner’s name from Sankar, who sent

Daljeet a link to a photograph of petitioner from the night club

website.   (Id. at 253-54.)      Daljeet printed out the photograph

                                     3
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 4 of 26 PageID #: 1207



and gave it to Detective Hawkins.        (Id.)   On November 15, 2012,

Detective Hawkins showed a photo array to Daljeet and Daljeet

identified petitioner in the photos.        On November 17, 2012,

Daljeet returned to the 102nd Precinct, where Detective Hawkins

conducted a lineup procedure.       (Id. at 259, 346-52.)      Daljeet

identified petitioner in that lineup as the man who attacked

him.     (Id.)

             On June 6, 2013, at petitioner’s arraignment, the

State provided CPL § 710.30 notice for three identification

procedures: a line-up and a photo array with Daljeet at the

102nd Precinct on November 15, 2012 and November 17, 2012, and a

photo array with another eyewitness on June 5, 2013, at the

Queens District Attorney’s office.        (R. at 193.)

   II.    The Trial

             On March 10, 2015, petitioner proceeded to a jury

trial before the Honorable Barry A. Schwartz in Queens County

Supreme Court.     (R. at 202.)    At trial, Daljeet and Sankar

identified petitioner in court.        (Id. at 236, 314.)     When asked

on cross-examination whether Sankar’s in-court identification

was the “first time” he had identified petitioner, Sankar

replied, “No,” and stated that he had previously identified

petitioner from a photograph during a meeting with an Assistant

District Attorney.     (Id. at 314.)     Trial counsel objected to the

evidence of the out of court identification with a single

                                     4
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 5 of 26 PageID #: 1208



objection, which the court sustained, but counsel did not move

to strike Sankar’s in-court identification of defendant, move

for a mistrial, or any other relief.         (Id. at 338.)

            During jury deliberation, the sole requested readback

was for Sankar’s testimony.       (Id. at 561.)     On March 13, 2015,

the jury found petitioner guilty of first-degree assault.             (Id.

at 460.)    On May 11, 2015, the court sentenced petitioner to a

determinate prison term of 12 years, to be followed by 2.5 years

of post-release supervision.        (Petitioner’s Sentencing Tr. at 8-

9.)

    III. Post-Conviction Proceedings

            On December 8, 2015, petitioner moved to vacate his

conviction pursuant to CPL § 440.10 on the ground that he was

deprived of the effective assistance of counsel.            (See R. at 1-

88.)   At trial, petitioner learned that Sankar had previously

identified petitioner from a photograph during what respondent

describes as a pretrial preparation meeting with an Assistant

District Attorney.      (Id. at 5.)    Petitioner argued that his

counsel was ineffective because counsel did not move to strike

Sankar’s in-court identification of petitioner after the State

failed to serve petitioner with pre-trial notice of the prior

identification pursuant to CPL § 710.30(1)(b). 1          (Id. at 6-10.)


1     CPL § 710.30(1)(b) provides, in relevant part, that when the
prosecution intends to offer at a trial, “testimony regarding an observation
of the defendant either at the time or place of the commission of the offense

                                      5
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 6 of 26 PageID #: 1209



            On March 21, 2016, the New York Supreme Court denied

petitioner’s CPL § 440.10 motion (the “CPL § 440 court”).             (Id.

at 111-17.)    In doing so, the court found that petitioner’s

claim was procedurally barred pursuant to CPL § 440.10(2)(b)

because it was a record-based claim that could be raised on

petitioner’s then-pending direct appeal.          (Id.)   In the

alternative, the court found that petitioner’s claim was

meritless.    (Id. at 114.)     The court reasoned that, at the time

of petitioner’s trial, “an exception to the [CPL § 710.30(1)(b)]

notice requirement existed for pre-trial witness preparation

where a prosecutor displayed a photograph of a defendant prior

to trial and it did not constitute an identification procedure.”

(Id. at 116 (citing People v. Herner, 85 N.Y.2d 877 (1995).)

Moreover, even under People v. Marshall, 26 N.Y.3d 495, 498

(2015), where the New York Court of Appeals disavowed the

exception to the notice requirement recognized in Herner,

Sankar’s in-court identification of petitioner still would not

be precluded because Sankar and petitioner “were known to one

another making the identification confirmatory.”            (R. at 116-

17.)   For these reasons, the court concluded that petitioner’s

counsel was not ineffective for failing to strike the in-court



or upon some other occasion relevant to the case, to be given by a witness
who has previously identified him as such, they must serve upon the defendant
a notice of such intention, specifying the evidence intended to be
offered.” CPL § 710.30(1)(b).

                                      6
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 7 of 26 PageID #: 1210



identification and denied petitioner’s CPL § 440.10 motion.

(Id.)

           On May 20, 2015, petitioner filed a notice of appeal

to the Second Judicial Department of New York Supreme Court’s

Appellate Division (the “Appellate Division”), arguing on appeal

that: (1) trial counsel was ineffective for failing to seek

preclusion of Sankar’s in-court identification of petitioner;

(2) Sankar’s in-court identification testimony should have been

precluded; (3) the CPL § 440 court erred in denying petitioner’s

motion without a hearing.       (Id. at 549-81.)

           On August 30, 2017, the Appellate Division issued a

Decision & Order, unanimously affirming the judgment of

conviction and the order denying petitioner’s CPL § 440 motion.

(Id. at 618–19.)     The Appellate Division concluded that

petitioner’s CPL § 440 motion was properly denied without a

hearing because, “the [CPL § 440] court could determine from the

parties’ submissions that [petitioner] was not deprived of the

effective assistance of counsel.”        (Id. at 618.)     The Appellate

Division also found that petitioner’s challenge to the admission

of Sankar’s in-court identification was unpreserved for

appellate review, and “decline[d] to reach [the claim] in the

exercise of [the court’s] interest of justice jurisdiction.” (R.

at 618–19.)    Petitioner sought leave to appeal to the New York



                                     7
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 8 of 26 PageID #: 1211



Court of Appeals, which was denied on May 8, 2018.           (Id. at 620—

26, 631.)

   IV.   The Instant Habeas Petition

            In a pro se petition dated January 17, 2019,

petitioner seeks federal habeas corpus relief, claiming that:

(1) he was denied the effective assistance of counsel as a

result of trial counsel’s failure to seek preclusion of Sankar’s

in-court identification testimony; (2) he was denied due process

by the admission of Sankar’s in-court identification testimony;

and (3) he was denied due process when the trial court denied

his CPL § 440 motion without a hearing.         (Pet. at 2.)

   V.    Standard of Review

            Pursuant to Section 2254, a federal district court

shall issue a writ of habeas corpus to an individual in state

custody “only on the ground that he is in custody in violation

of the Constitution or law or treaties of the United States.”

28 U.S.C. § 2254(a).      A court may only issue such a writ if the

state court adjudication (1) “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of

the United States”; or (2) “resulted in a decision that was

based on an unreasonable determination of the facts in light of

evidence presented in the State court proceeding.”           28 U.S.C. §



                                     8
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 9 of 26 PageID #: 1212



2254(d); see also Lindstadt v. Keane, 239 F.3d 191, 198 (2d Cir.

2001).

           In reviewing the instant petition, the court is

mindful that Mr. Khan is proceeding pro se, and thus reviews his

petition “with a lenient eye.”       Phillips v. Girdich, 408 F.3d

124, 127-28 (2d Cir. 2005); see also Erickson v. Pardus, 551

U.S. 89, 94 (2007) (“A document filed pro se is ‘to be liberally

construed,’ and a ‘pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings

drafted by lawyers.’” (quoting Estelle v. Gamble, 429 U.S. 97,

106 (1976))).    Therefore, the Court interprets the petition as

raising the strongest arguments it suggests.          Harris v. Mills,

11 572 F.3d 66, 72 (2d Cir. 2009); see also Martin v. United

States, 834 F. Supp. 2d 115, 119 (E.D.N.Y. 2011) (citing

Williams, 722 F.2d at 1050).

                                DISCUSSION

   I.    Ineffective Assistance of Counsel Claim

           In the instant petition, petitioner argues, as he did

in his CPL § 440 motion and on direct appeal, that he received

ineffective assistance of counsel when trial counsel failed to

strike Sankar’s in-court identification testimony on the ground

that the State failed to serve pre-trial identification notice

pursuant to CPL § 710.30(1)(b).        (Pet. at 4.)



                                     9
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 10 of 26 PageID #: 1213



            In reviewing an ineffective assistance of counsel

claim raised in a habeas petition, courts apply the “highly

demanding” standard set forth in Strickland v. Washington, 466

U.S. 688 (1984).     See Kimmelman v. Morrison, 477 U.S. 365, 382

(1986).    The court “must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable

professional assistance,” and “[j]udicial scrutiny of counsel’s

performance must be highly deferential.”          Strickland, 466 U.S.

at 89.    Under Strickland’s two-prong test for ineffective

assistance of counsel, habeas petitioners must demonstrate (1)

that “counsel’s representation fell below an objective standard

of reasonableness,” and (2) that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.”

Strickland, 466 U.S. at 688, 703.

            Under the first Strickland prong, counsel is “strongly

presumed” to have rendered adequate assistance and to have made

all significant decisions in the exercise of reasonable

professional judgment.      Id. at 686, 689–90.      “The question is

whether an attorney’s representation amounted to incompetence

under ‘prevailing professional norms,’ not whether it deviated

from best practices or most common custom.”          Harrington v.

Richter, 562 U.S. 86, 105 (2011) (quoting Strickland, 466 U.S.

at 690).

                                     10
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 11 of 26 PageID #: 1214



            As to the second prong, a “[t]he likelihood of a

different result must be substantial, not just conceivable.”

Strickland, 466 U.S. at 112.        In the context of federal habeas

review of a Strickland claim, “[t]he question ‘is not whether a

federal court believes the state court’s determination’ under

the Strickland standard ‘was incorrect but whether that

determination was unreasonable — a substantially higher

threshold.’”     Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)

(quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)).

            Mr. Khan cannot meet either prong of the Strickland

test.   With respect to the first prong, a review of the record

and relevant case law shows that Mr. Khan’s trial counsel’s

conduct did not fall below an objective standard of

reasonableness. 2    Specifically, trial counsel was not ineffective

for failing to move to strike Sankar’s identification testimony

because “at the time of [Mr. Khan’s] conviction, an exception to

[CPL § 710.30(1)(b)] notice requirement existed for pre-trial



2     The court notes that the trial record as a whole reveals that the State
court’s determination that trial counsel’s representation was not ineffective
was reasonable. Cf. Lindstadt, 239 F.3d at 199–200 (noting that Strickland
requires reviewing courts to consider the “totality of the evidence” and to
examine purported errors by counsel “in the aggregate”). The record
demonstrates that trial counsel made objections and presented a well-reasoned
defense by undermining the credibility and reliability of a key witness.
(See generally R. at 223-405.). Examining the totality of the record, trial
counsel’s sole alleged failure to move to strike Sankar’s in-court
identification testimony, even if erroneous, was not so egregious or
prejudicial to bring counsel’s representation below the objective standard of
reasonableness. See People v. Turner, 840 N.E.2d 123, 126 (N.Y. 2005) (a
single failing in an otherwise competent performance must be so “egregious
and prejudicial” as to deprive a defendant of his constitutional right).

                                     11
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 12 of 26 PageID #: 1215



witness preparation” under the New York Court of Appeals

decision in Herner, 85 N.Y.2d at 877.         (R. at 116.)     Under this

recognized “trial preparation” exception, no notice was required

for the pre-trial preparation conducted with Sankar, which

included the photographic viewing and pre-trial identification

of the petitioner.      See People v. Parker, 133 A.D.3d 1300, 1301-

1302 (4th Dep’t 2015) (applying the trial preparation exception

and holding that no notice was required where a witness who

identified defendant at trial had previously been shown his

image from a surveillance video); People v. Bulgin, 908 N.Y.S.2d

817, 833 (Sup. Ct. Bronx Cty. 2010) (identification of defendant

in photograph arrays approximately 16 months after the showup

and original photograph identification was trial preparation).

            Moreover, though the Herner exception was subsequently

abrogated by the New York Court of Appeals in Marshall, trial

counsel’s representation is not ineffective simply because he or

she failed to predict a change in the law.          See Mayo v.

Henderson, 13 F.3d 528, 533 (2d Cir. 1994) (“In assessing the

attorney's performance, a reviewing court must judge his conduct

on the basis of the facts of the particular case, ‘viewed at the

time of counsel's conduct’ . . . and may not use hindsight to

second-guess his strategy choices. Counsel is not required to

forecast changes in the governing law.”); Paulino v. United

States, No. 95-cr-116 (PKL), 1998 WL 214877, at *5 (S.D.N.Y.

                                     12
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 13 of 26 PageID #: 1216



Apr. 28, 1998) (“A defendant is entitled to a competent lawyer,

not an omniscient one.”).       Accordingly, trial counsel’s

representation was not rendered ineffective simply due to a

change in New York law.

            Even applying the Marshall decision to petitioner’s

case, however, the result is the same.         In Marshall, the

defendant and complainant were strangers, and when the

prosecutor showed the complainant the lineup photo before trial

as part of her pre-trial preparation, notice was required.             26

N.Y.3d at 506.     Under the instant facts presented in Mr. Khan’s

petition, notice may have been required by CPL § 710.30.             Even

under Marshall, however, petitioner’s motion to strike Sankar’s

in-court identification testimony would have failed because

where an identifying witness and the defendant are “known to one

another,” “no prior notice [pursuant to CPL § 710.30(1)(b)] need

[be] given by the People.”       People v. Tas, 415 N.E.2d 967, 967-

68 (N.Y. 1980); see also People v. Gissendanner, 399 N.E.2d 924,

930 (N.Y. 1979) (“In cases in which . . . the protagonists are

known to one another, ‘suggestiveness’ is not a concern and,

hence, [CPL § 710.30(1)(b)] does not come into play.”).            Courts

have recognized this “confirmatory identification” exception to

the CPL § 710.30(1)(b) notice requirement.          See Pinckney v. Lee,

No. 10-cv-01312 (KAM), 2020 WL 6136302, at *27 (E.D.N.Y. Oct.

19, 2020) (rejecting petitioner’s federal habeas claim seeking

                                     13
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 14 of 26 PageID #: 1217



review of trial counsel’s failure to object to state court’s

admission of an in-court identification based on the CPL §

710.30 confirmatory identification exception).

            Applying the “confirmatory identification” exception

to the CPL § 710.30(1)(b) notice requirement here, Sankar

testified that although he did not know petitioner’s name, he

“had seen him around before.”        (See R. at 336-37.)      To be sure,

Sankar also testified that he independently found petitioner’s

photo on his own without the influence of police, thus

reinforcing the conclusion that Sankar was familiar with the

petitioner.     (See Sankar Trial Transcript at 296.)         Therefore,

the state court’s determination that Sankar’s identification was

merely confirmatory and that notice was not required, was not

unreasonable.     See People v. Kerce, 140 A.D.3d 1659, 1660 (4th

Dep’t 2016) (photographic identification by witness who knew

defendant was “confirmatory,” and thus no CPL § 710.30(1)(b)

notice was required).      For these reasons, the court finds that

petitioner failed to show that trial counsel’s alleged error in

moving to strike the identification testimony fell below an

objective standard of reasonableness. 3


3     Moreover, Sankar’s testimony was based on his personal knowledge and
experience and thus served as an independent source for identification.
Under Marshall, the New York Court of Appeals recognized that “the People are
entitled to establish that there is an independent source for an in-court
identification.” 26 N.Y.3d 495 at 508. Sankar testified that he was only
one foot away from the petitioner, whose face was uncovered, illuminated by
the lights in the nightclub, and unobstructed from Sankar’s view. (See R. at

                                     14
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 15 of 26 PageID #: 1218



            As to the second Strickland prong, counsel’s failure

to move to strike did not create a reasonable probability that,

but for counsel’s unprofessional errors, the result of the

proceeding would have been different, and the state court’s

determination was not unreasonable.         Even if trial counsel

erred, Mr. Khan’s ineffective assistance claim would still fail

because he did not suffer prejudice because Sankar was not the

only witness able to identify Mr. Khan as the attacker.             The

victim, Daljeet, also identified petitioner at trial and in a

lineup conducted less than one month after the attack.             (R. at

259.)   Although the jury asked to read back Sankar’s

identification testimony, with Daljeet’s identification and

Sankar’s testimony that Sankar found his photo on the night club

website, Mr. Khan cannot demonstrate a “reasonable probability”

that he suffered prejudice as a result of the alleged error.

Strickland, 466 U.S. at 694.        Accordingly, the state court’s

determination that trial counsel’s representation was not

ineffective was reasonable under the circumstances because



316.) Further, Sankar identified the petitioner to his friend without any
police involvement. (R. at 253; Sankar Trial Transcript 296-97.) In
addition, Daljeet also testified that Sankar “knew” petitioner before the
incident at the nightclub. (R. at 253.) Thus, even if Marshall applied
here, the record supports the state court’s finding that an independent
source existed for the identification because the witness had an opportunity
to fully view the defendant, making any error harmless. See Marshall, 26
N.Y.3d at 508 (finding harmless error and concluding that there was
sufficient evidence to establish an independent source for complainant’s in-
court identification where complainant identified defendant at a hospital and
testified that viewing a photograph did not affect her memory of defendant).

                                     15
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 16 of 26 PageID #: 1219



petitioner cannot demonstrate that there is a reasonable

probability that had trial counsel successfully moved to strike

Sankar’s in-court identification, the jury would have acquitted

him.

            For the foregoing reasons, the court concludes that

petitioner failed to demonstrate that he received ineffective

assistance of counsel and also rejects petitioner’s § 2254

petition on this basis because the state courts’ rejection of

petitioner’s claim was neither contrary to, nor an unreasonable

application of clearly established Supreme Court law.

   II.   Due Process Violation due to the Admission of Witness’s
         Identification Testimony

            Mr. Khan asserts that the admission of Sankar’s

unnoticed in-court identification testimony violated his

constitutional right to due process.         (Pet. at 5.)    The court

rejects petitioner’s claim because it is unexhausted and

procedurally defaulted or, alternatively, barred by independent

and adequate state law grounds.        Furthermore, Mr. Khan’s due

process claim based on an alleged violation of CPL § 710.05 is

also not cognizable on federal habeas review.

            Section 2254 requires a petitioner to exhaust state

judicial remedies prior to seeking relief in federal court.             28

U.S.C. § 2254(b)–(c).      To exhaust state court remedies, a

petitioner must “fairly present” federal constitutional claims


                                     16
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 17 of 26 PageID #: 1220



to the highest state court with jurisdiction over them “to give

the [s]tate the opportunity to pass upon and correct alleged

violations of its prisoners’ federal rights.”           Carvajal v.

Artus, 633 F.3d 95, 104 (2d Cir. 2011) (alteration in original)

(quoting Duncan v. Henry, 513 U.S. 364, 365 (1995)); Pesina v.

Johnson, 913 F.2d 53, 54 (2d Cir. 1990) (To fulfill the

exhaustion requirement, a petitioner must have presented the

substance of his federal claims “to the highest court of the

pertinent state.”).      “In order to have fairly presented his

federal claim to the state courts the petitioner must have

informed the state court of both the factual and the legal

premises of the claim he asserts in federal court.”            Daye v.

Attorney Gen., 696 F.2d 186, 191 (2d Cir.1982) (en banc).

            Like the failure to exhaust a claim, the failure to

satisfy the state's procedural requirements deprives the state

courts of an opportunity to address the federal constitutional

or statutory issues in a petitioner's claims.           See Coleman v.

Thompson, 501 U.S. 722, 731-32 (1991).         “[A] claim is

procedurally defaulted for the purposes of federal habeas review

where ‘the petitioner failed to exhaust state remedies and the

court to which the petitioner would be required to present his

claims in order to meet the exhaustion requirement would now

find the claims procedurally barred.’”         Reyes v. Keane, 118 F.3d

136, 140 (2d Cir. 1997) (emphasis omitted) (quoting Coleman, 501

                                     17
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 18 of 26 PageID #: 1221



U.S. at 735).     A petitioner's federal claims may be procedurally

barred from habeas review if they were decided at the state

level on “independent and adequate” state procedural grounds.

Coleman, 501 U.S. at 729-33.

            The petitioner’s challenge to the admission of

Sankar’s in-court identification testimony is unexhausted

because petitioner presented his claim on direct appeal solely

as a violation of state law.        Mr. Khan did not characterize his

claim as one arising under the United States Constitution, and

he cited no Supreme Court or federal cases in support of his

argument.    (See R. at 577–79.)      Instead, petitioner relied on

state law in requesting that the state court reverse his

conviction and remand for a new trial.         (See R. at 577 (citing

to CPL § 470.15).)      Hence, because Mr. Khan failed to present

his claim in federal constitutional terms in his state court

appeal, it is unexhausted.       See Duncan v. Henry, 513 U.S. 364,

366 (1995) (finding that if a habeas petitioner wishes to claim

that an evidentiary ruling at a state court trial denied him due

process guaranteed by the Fourteenth Amendment, he must say so

in state court as well as federal court); see also Picard v.

Conner, 404 U.S. 270, 275 (1971) (“federal claim must be fairly

presented to the state courts”).

            Mr. Khan’s claim is also unexhausted because he did

not raise it in his application for leave to appeal to the New

                                     18
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 19 of 26 PageID #: 1222



York Court of Appeals.      In his petition to the Court of Appeals,

Mr. Khan argued that trial counsel was ineffective for not

moving to strike Sankar’s in-court identification testimony, but

did not ask the court to review his claim that the trial court

erred in admitting that testimony.         (See R. at 620-625.)      It is

well-settled that “a claim for ineffective assistance of counsel

for failing to raise an underlying claim does not exhaust the

underlying claim.”      Ragsdale v. Warden, No. 11-cv-1681 (DLI),

2015 WL 5675867, at *6 (E.D.N.Y. Sept. 24, 2015) (citing Turner

v. Artuz, 262 F.3d 118, 123 (2d Cir. 2001)); Hall v. Phillips,

No. 04-cv-1514(NGG)(VVP), 2007 WL 2156656, at *5 (E.D.N.Y. July

25, 2007) (“As courts in this circuit have consistently

recognized, an ineffective assistance claim is an insufficient

vehicle for exhausting the underlying allegations when those

allegations are asserted for the first time as separate claims

on habeas.”).     Accordingly, Mr. Khan’s due process claim is also

unexhausted due to his failure to raise it on appeal to the

Court of Appeals.

            Moreover, Mr. Khan’s claim is also procedurally

defaulted because he could have raised this due process claim on

direct appeal in state court but did not.          (See R. at 577-79.)

Petitioner cannot return to state court because he has already

had the one appeal, and one application for leave to appeal to

the Court of Appeals, to which he is entitled.           See Grey v.

                                     19
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 20 of 26 PageID #: 1223



Hoke, 933 F.2d 117, 120–21 (2d Cir. 1991); MacKenzie v.

Portuondo, 208 F. Supp. 2d 302, 312–13 (E.D.N.Y. 2002).            Thus,

due to petitioner’s failure to raise his claim on direct appeal,

it “cannot be raised in a collateral attack pursuant to CPL §

440.10.”    Bond v. Walker, 68 F. Supp. 2d 287, 294 (S.D.N.Y.

1999) (holding petitioner’s insufficiency of the evidence claim

was unexhausted and procedurally defaulted because it could have

been raised on direct appeal but was not); see CPL §

440.10(2)(c)(barring collateral review if claim could have been

raised on direct review but was not).         Where, as here, “a state

prisoner has not exhausted his state remedies with respect to a

claim and he no longer has a state forum in which to raise the

claim, the claim may be deemed exhausted but procedurally

barred.”    Bossett v. Walker, 41 F.3d 825, 828–29 (2d Cir. 1994).

As a result, petitioner’s claim is deemed exhausted and

procedurally barred because he can no longer raise it in state

court.    See Grey, 933 F.2d at 120 (finding despite petitioner's

failure to raise claims in his application for leave to appeal

to the New York Court of Appeals, his “petition should be deemed

exhausted, because those claims are now procedurally barred from

presentation to that court.”).

            Federal courts may address the merits of a claim that

was procedurally defaulted in state court only if the petitioner

can demonstrate cause for the default and actual prejudice as a

                                     20
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 21 of 26 PageID #: 1224



result of the alleged violation of federal law or that failure

to consider the claims will result in a fundamental miscarriage

of justice.     Bossett, 41 F.3d at 829; Coleman, 501 U.S. at 750.

Cause may be demonstrated with “a showing that the factual or

legal basis for a claim was not reasonably available to counsel,

. . . or that ‘some interference by state officials' made

compliance impracticable, . . . [or that] the procedural default

is the result of ineffective assistance of counsel.”            Bossett,

41 F.3d at 829.     An alternative manner of overcoming a

procedural default is for the petitioner to show that the

“failure to consider [the claim] . . . will result in a

fundamental miscarriage of justice.”         Coleman, 501 U.S. at 750.

            Here, petitioner arguably claims the ineffectiveness

of trial counsel as the “cause” for his default.           (See Pet. at

5.)   As this court found above, however, Mr. Khan’s ineffective

assistance of counsel claim is unpersuasive, and thus cannot

serve as such cause.      Because the state court’s determination

was reasonable, Mr. Khan also cannot demonstrate a “miscarriage

of justice.”     Bossett, 41 F.3d at 829; Schlup v. Delo, 513 U.S.

298, 327 (1995) (limiting the miscarriage of justice exception

to extraordinary cases where a constitutional violation has

probably resulted in the conviction of one who is actually

innocent).    Therefore, the petitioner’s claim is barred from



                                     21
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 22 of 26 PageID #: 1225



federal habeas review, and the court respectfully denies

petitioner’s due process claim.

            Even assuming petitioner’s due process claim was

exhausted and not procedurally defaulted, it is also barred from

federal habeas review because it was rejected on an independent

and adequate state law ground.        The Appellate Division rejected

petitioner's claim as unpreserved for review.           In doing so, the

Appellate Division relied on CPL § 470.05[2] in support of its

finding that Mr. Khan’s challenge to the admission of Saknar’s

testimony was “unpreserved for appellate review.”           (R. at 618-

19.)   Petitioner's claim is therefore procedurally barred from

federal habeas review because the Appellate Division's decision

rested on an independent and adequate state ground.            See, e.g.,

Hoke v. Artus, No. 15-cv-4828 (KAM), 2019 WL 181300, at *5

(E.D.N.Y. Jan. 9, 2019) (concluding that petitioner’s claim was

procedurally barred from federal habeas review where the

Appellate Division rejected petitioner’s claim as unpreserved

for review under CPL § 470.05[2]).         “[A] procedural default

based on independent and adequate state grounds prevents

federal habeas corpus review of a procedurally barred claim

unless the petitioner can overcome the procedural default by

showing either ‘cause for the default and actual prejudice,’ or

‘that failure to consider the claims will result in a

fundamental miscarriage of justice.’”         O'Neal v. New York, No.

                                     22
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 23 of 26 PageID #: 1226



17-cv-0260 (GRB), 2020 WL 3035201, at *5 (E.D.N.Y. June 5, 2020)

(quoting Coleman, 501 U.S. at 750).         Here, as explained above,

petitioner has not made a sufficient showing of cause, prejudice

or actual innocence to excuse his procedural default.            Nor has

petitioner demonstrated that failure to consider his federal

claim will result in a “fundamental miscarriage of justice.”

Id.

            Finally, Mr. Khan’s due process claim is not

cognizable on federal habeas review because “[i]t is well-

settled that violations of [CPL] § 710.30 do not amount to a

violation of the constitutional right to due process.”            Vasquez

v. LaClair, No. 13-cv-07136 (AMD), 2018 WL 3193205, at *8

(E.D.N.Y. June 28, 2018) (collecting cases).          Petitioner does

not have a right to advance notice of identification testimony

under the Constitution.       See Roberts v. Scully, 875 F. Supp.

182, 191 (S.D.N.Y. 1995) (finding that a violation of CPL §

710.30 does not “reflect a claim of constitutional magnitude”)

aff'd, 71 F.3d 406 (2d Cir. 1995); Dotson v. Ercole, No. 06-cv-

7823 (BSJ), 2009 WL 1615997, at *2 (S.D.N.Y. June 9, 2009 (“The

Constitution does not guarantee a right to advance notice of

identification testimony.”).        Because federal habeas review is

“is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States,” Estelle

v. McGuire, 502 U.S. 62, 68 (1991), this court denies

                                     23
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 24 of 26 PageID #: 1227



petitioner’s claim.      See also 28 U.S.C. § 2254(a) (“The Supreme

Court, a Justice thereof, a circuit judge, or a district court

shall entertain an application for a writ of habeas corpus in

behalf of a person in custody pursuant to the judgment of a

State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United

States.”).

   III. Due Process Violation due to Trial Court’s Denial of
        Petitioner’s Postjudgment Motion without a Hearing

            Finally, Mr. Khan argues that he was deprived of due

process when the trial court denied his CPL § 440 motion without

a hearing.    (Pet. at 6-7.)     “As the Supreme Court has

recognized, the Constitution does not compel states to provide

post-conviction proceedings for relief.”          Word v. Lord, 648 F.3d

129, 131 (2d Cir. 2011) (citing Lackawanna Cty. Dist. Attorney

v. Coss, 532 U.S. 394, 402 (2001) (“[E]ach State has created

mechanisms for both direct appeal and state postconviction

review, even though there is no constitutional mandate that they

do so.” (citation omitted))).        Accordingly, “alleged errors in a

postconviction proceeding are not grounds for § 2254 review

because federal law does not require states to provide a post-

conviction mechanism for seeking relief.”          Id. at 132.

Therefore, alleged procedural errors in the denial of a CPL §

440 motion, such as failure to hold a hearing are not cognizable


                                     24
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 25 of 26 PageID #: 1228



on federal habeas review.       See Franza v. Stinson, 58 F. Supp. 2d

124, 151 (S.D.N.Y. 1999) (holding that procedural defects in CPL

§ 440.10 proceedings are not cognizable on federal habeas review

and collecting cases); Diaz v. Greiner, 110 F. Supp. 2d 225, 235

(S.D.N.Y. 2000) (“Petitioner's unsupported assertion that the

trial court denied his (third) CPL § 440.10 motion without a

hearing violated due process is not cognizable on federal habeas

review.”); Robles v. Lempke, No. 09-cv-2636 (SLT)(JO), 2011 WL

9381499, at *31 (E.D.N.Y. Sept. 9, 2011), report and

recommendation adopted, No. 09-cv-2636 (SLT), 2012 WL 5507303

(E.D.N.Y. Nov. 14, 2012) (holding that “[h]abeas review “is not

available to redress alleged procedural errors in state post-

conviction proceedings” and petitioner’s complaint about the

“court's alleged failure to hold a hearing on the 440 Motion is

not cognizable on federal habeas review”).          In conclusion,

petitioner’s claim that he was deprived due process when the

trial court denied his CPL § 440 motion without a hearing is not

cognizable under federal habeas review and is denied.

                                 CONCLUSION

            For the reasons set forth above, Mr. Khan’s petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied

in its entirety.     Petitioner is denied a certificate of

appealability, as he has failed to make a “substantial showing

of the denial of a constitutional right.”          28 U.S.C. §

                                     25
Case 1:19-cv-00533-KAM Document 13 Filed 11/10/20 Page 26 of 26 PageID #: 1229



2253(c)(2); see Middleton v. Att'ys Gen. of States of N.Y. &

Penn., 396 F.3d 207, 209 (2d Cir. 2005) (denying certificate of

appealability where petitioner had not shown that “reasonable

jurists could debate whether the petition should have been

resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further” (internal

quotation marks, ellipsis, and citation omitted)).           In addition,

the court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith, and,

therefore, in forma pauperis status is denied for purpose of an

appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

The Clerk of Court is respectfully requested to enter judgment

and close this case.

            The Clerk of the Court is also respectfully requested

to serve a copy of this memorandum and order, and judgment on

petitioner and note service on the docket.

            SO ORDERED.


                                        /s/
                                    KIYO A. MATSUMOTO
                                    United States District Judge
                                    Eastern District of New York


Dated: Brooklyn, New York
       November 10, 2020




                                     26
